DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because firstly, the XIV- XIV line in Fig.13 is incorrect; secondly, the element 110 and 110s should be point to the same rectangular block, and the middle rectangular block should be moved under the rectangular block 120 in fig.5 (see fig.6, the connection wiring 110 is formed below the pad 120); thirdly, fig.12 has the same issue as fig.5. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Specification
The disclosure is objected to because of the following informalities: 
Para.115, line 12, the phase “the first non-conductive film part 131” should be “the first conductive film part 131”; para.115, line 13, the phase “the second non-conductive film part 133” should be “the second conductive film part 133”.
Appropriate correction is required.

Claim Objections
Claims 16-18 objected to because of the following informalities:  
Claim 16, lines 4 and 5, the phase “the second direction” should be “the first direction” and line 6, the phase “a thickness direction” should be “the thickness direction” (see para.148 and figs.13 and 14);
Claim 17, lines 4 and 5, the phase “the second direction” should be “the first direction”, and line 6, the phase “a thickness direction” should be “the thickness direction” (see para.153 and fig.15 and 16);
Claim 18, lines 6 and 7, two phase “the side surface” should be “a side surface”; line 9, the phase “the first substrate” should be “the display device”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 15, the claim limitation “the conductive film surrounds the non-conductive film portion in a plan view” cannot depend on claim 1 because the non-conductive film portion is not overlap with the connecting wirings along the first direction when the conductive film surrounds the non-conductive film portion in a plan view (see para.139,140 and figs.11 and 12), which is conflicted with the claim limitation cited in claim 1, lines 18 and 19, “a non-conductive film portion disposed to overlap the connecting wirings along the first direction”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 10, and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang US 2015/0179670.
Regarding claim 1, Kang discloses a display device, in at least figs.1,6, 31-34, 40, 63 and 64 comprising: 
a first substrate (100); 
a second substrate (110) facing the first substrate; 
a coupling member (900); and 
a printed circuit board (600, para.113) attached to side surfaces of the first substrate and the second substrate (see fig.33), 

a display area (AA) including pixels (P); 
a non-display area (DA) disposed around the display area (see fig.6); 
a plurality of connection wirings (DL with DLP, or EL with ELP) connected to the pixels (see figs.1, 6 and 32), arranged on the base substrate, extending along a first direction (DR3), and spaced apart from each other along a second direction (DR2) intersecting the first direction; and
 a plurality of connection pads (150D or 150) arranged on a side surface of the first substrate and a side surface of the second substrate (see fig.33), connected to the connection wirings (see fig.33), extending along a thickness direction (DR1), and spaced apart from each other along the second direction (see fig.32), the coupling member further comprises: 
a non-conductive film portion (a non-conductive film portion without 901, see fig.40) disposed to overlap the connection wirings along the first direction; and 
a conductive film portion (the portion with 901) disposed around the non-conductive film portion (see fig.40), and 
the coupling member is disposed between the printed circuit board and the side surface of the first substrate and between the printed circuit board and the side surface of the second substrate (see figs.40 and 33).
Regarding claim 2, Kang discloses the plurality of connection pads are directly connected to the plurality of connection wirings (see fig.33).
Regarding claim 3, Kang discloses the plurality of connection pads are partially misaligned with the plurality of connection wirings along the second direction (see fig.31 
Regarding claim 4, Kang discloses the conductive film portion (the upper or lower conductive film portion of 900) is disposed not to overlap each of the plurality of connection wirings along the first direction (see fig.40).
Regarding claim 5, Kang discloses the conductive film portion includes a first base bonding layer (the adhesive portion in the upper or lower conductive film portion of 900) and conductive balls (901 in the upper or lower conductive film portion of 900) dispersed in the first base bonding layer (see fig.40).
Regarding claim 6, Kang discloses the printed circuit board includes a lead wiring (620) disposed to overlap the connection pad along the first direction, and the lead wiring is electrically connected to the connection pad through the conductive balls (see figs.40 and 34).
Regarding claim 7, Kang discloses the non-conductive film portion includes a second base bonding layer (see fig.40).
Regarding claim 9, Kang discloses the conductive film portion includes a first conductive film portion (lower conductive film portion of 900) disposed at one side of the non-conductive film portion in the thickness direction, and a second conductive film portion (upper conductive film portion of 900) disposed at the other side of the non-conductive film portion in the thickness direction.
Regarding claim 10, Kang discloses the first conductive film portion is disposed to overlap the first substrate along the first direction, and the second conductive film 
Regarding claim 12, Kang discloses a main circuit board (a driver, para.115 and 114) connected to the printed circuit board, wherein the printed circuit board further includes a data driving integrated circuit (630).
Regarding claim 13, Kang discloses the first substrate includes a thin film transistor substrate (see fig.1), and the second substrate includes an encapsulation substrate (see fig.1).
Regarding claim 14, Kang discloses a liquid crystal layer (130) disposed between the first substrate and the second substrate; and a backlight unit (11) disposed under the first substrate (see fig.64).
Regarding claim 15, Kang discloses the conductive film surrounds the non-conductive film portion in a plan view (see fig.40).
Regarding claim 16, Kang discloses the non-conductive film portion includes a first non-conductive film portion (the portion of the non-conductive film overlap with the connecting wirings) disposed to overlap the plurality of connection wirings along the first direction, and a second non-conductive film portion (any non-conductive film portion disposed below the first non-conductive film in fig.40) disposed not to overlap the plurality of connection wirings along the first direction, and the first non-conductive film portion protrudes from the second non-conductive film portion in the thickness direction (see fig.40 the first non-conductive film portion protrudes from the second non-conductive film portion in the thickness direction because the first non-conductive film portion disposed above the second non-conductive film portion).
Regarding claim 17, Kang discloses the non-conductive film portion includes a first non-conductive film portion (the portion of the non-conductive film overlap with the connecting wirings) disposed to overlap the plurality of connection wirings along the first direction, and a second non-conductive film portion (any non-conductive film portion disposed above the first non-conductive film in fig.40) disposed not to overlap the plurality of connection wirings along the first direction, and the second non-conductive film portion protrudes from the first non-conductive film portion in the thickness direction (see fig.40 the second non-conductive film portion protrudes from the first non-conductive film portion in the thickness direction because the second non-conductive film portion disposed above the first non-conductive film portion).

Claim(s) 1, 2, 4-7 and 9-17 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Park US 2019/0204638.
Regarding claim 1, Park discloses a display device, in at least figs.1-6C, comprising: 
a first substrate (100); 
a second substrate (200) facing the first substrate; 
a coupling member (ACF); and 
a printed circuit board (GCB) attached to side surfaces of the first substrate and the second substrate, 
wherein the first substrate comprises: 
a display area (DA) including pixels (PX); 
a non-display area (NDA) disposed around the display area; 

 a plurality of connection pads (CP) arranged on a side surface of the first substrate and a side surface of the second substrate (see fig.6C which show the example of Gate driving side, the date driving side will have the same structure), connected to the connection wirings, extending along a thickness direction (DR3), and spaced apart from each other along the second direction, the coupling member further comprises: 
a non-conductive film portion (the film portion without the conductive particles) disposed to overlap the connection wirings along the first direction (see fig.6C); and 
a conductive film portion (the film portion with the conductive particles) disposed around the non-conductive film portion (see fig.6C), and 
the coupling member is disposed between the printed circuit board and the side surface of the first substrate and between the printed circuit board and the side surface of the second substrate (see fig.6C and 2).
Regarding claim 2, Park discloses the plurality of connection pads are directly connected to the plurality of connection wirings (see fig.6C).
Regarding claim 4, Park discloses the conductive film portion (the upper or lower conductive film portion of ACF) is disposed not to overlap each of the plurality of connection wirings along the first direction (see fig.15).
Regarding claim 5, Park discloses the conductive film portion includes a first base bonding layer (the adhesive portion in the upper or lower conductive film portion of ACF) and conductive balls (conductive balls in the upper or lower conductive film portion of ACF) dispersed in the first base bonding layer (see fig.6C).
Regarding claim 6, Park discloses the printed circuit board includes a lead wiring (it’s inherent to have a lead wiring, see fig.6C) disposed to overlap the connection pad along the first direction, and the lead wiring is electrically connected to the connection pad through the conductive balls (see fig.6C).
Regarding claim 7, Park discloses the non-conductive film portion includes a second base bonding layer (see fig.6C).
Regarding claim 9, Park discloses the conductive film portion includes a first conductive film portion (lower conductive film portion of ACF) disposed at one side of the non-conductive film portion in the thickness direction, and a second conductive film portion (upper conductive film portion of ACF) disposed at the other side of the non-conductive film portion in the thickness direction.
Regarding claim 10, Park discloses the first conductive film portion is disposed to overlap the first substrate along the first direction, and the second conductive film portion is disposed to overlap the second substrate along the first direction (see fig.6C).
Regarding claim 11, Park discloses the plurality of connection wirings include Ti/Al/Ti or Mo (para.88), and the plurality of connection pads includes Ag, Au, or Cu (para.64).
Regarding claim 12, Park discloses a main circuit board (PB) connected to the printed circuit board, wherein the printed circuit board further includes a data driving integrated circuit (DC).
Regarding claim 13, Park discloses the first substrate includes a thin film transistor substrate (see fig.5A), and the second substrate includes an encapsulation substrate (see fig.5A).
Regarding claim 14, Park discloses a liquid crystal layer (LCL) disposed between the first substrate and the second substrate; and a backlight unit (a backlight unit, para.55)) disposed under the first substrate.
Regarding claim 15, Park discloses the conductive film surrounds the non-conductive film portion in a plan view (see fig.6C).
Regarding claim 16, Park discloses the non-conductive film portion includes a first non-conductive film portion (the portion of the non-conductive film overlap with the connecting wirings) disposed to overlap the plurality of connection wirings along the first direction, and a second non-conductive film portion (any non-conductive film portion disposed below the first non-conductive film in fig.6C) disposed not to overlap the plurality of connection wirings along the first direction, and the first non-conductive film portion protrudes from the second non-conductive film portion in the thickness direction (see fig.6C the first non-conductive film portion protrudes from the second non-conductive film portion in the thickness direction because the first non-conductive film portion disposed above the second non-conductive film portion).
Regarding claim 17, Park discloses the non-conductive film portion includes a first non-conductive film portion (the portion of the non-conductive film overlap with the .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang US 2015/0179670 as applied to claim 1 above, and further in view of Furuta US 2018/0088388.
Regarding claim 11, Kang discloses the plurality of connection pads includes Ag, Au, or Cu (para.53).
Kang does not explicitly disclose the plurality of connection wirings include Ti/Al/Ti or Mo.
Furuta discloses a display device, in at least fig.1, the plurality of connection wirings (113) include Mo (para.35 and 64) for the purpose forming the connection wirings to drive the liquid crystal layer (para.35).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of connection wirings include Mo as taught by Furuta in the display device of Kang for the purpose of forming the connection wirings to drive the liquid crystal layer.






Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior art of record does not disclose or suggest a display device the second base bonding layer has higher viscosity than the first base bonding layer, along with other claim limitations. 
Kang US 2015/0179670, Furuta US 2018/0088388, Park US 2019/0204638 (at least figs.6c and 8-15), Bae US 2017/0358602 (figs.1-3C), Park US 2017/0082888 (figs.2-5) and Ye US 2018/0061367 (at least figs.1-4) either singularly or in combination, a display device the second base bonding layer has higher viscosity than the first base bonding layer, along with other claim limitations. 

Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 18, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the claim limitations of claim 18. In addition, Kang US 2015/0179670, Furuta US 2018/0088388, Park US 2019/0204638, Bae US 2017/0358602 (figs.1-3C), Park US 2017/0082888 (figs.2-5) and Ye US 2018/0061367 (at least figs.1-4) taken along or in combination, at least fails to disclose or suggest a display device the second base bonding layer has higher viscosity than the 19 and 20 are depended on claim 18 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JIA X PAN/Primary Examiner, Art Unit 2871